Title: To James Madison from Thomas Jefferson, [25 March] 1793
From: Jefferson, Thomas
To: Madison, James


Th: Jefferson to J. Madison.[25 March 1793]
The idea seems to gain credit that the naval powers combining against France will prohibit supplies even of provisions to that country. Should this be formally notified I should suppose Congress would be called, because it is a justifiable cause of war, & as the Executive cannot decide the question of war on the affirmative side, neither ought it to do so on the negative side, by preventing the competent body from deliberating on the question. But I should hope that war would not be their choice. I think it will furnish us a happy opportunity of setting another precious example to the world, by shewing that nations may be brought to do justice by appeals to their interests as well as by appeals to arms. I should hope that Congress instead of a denunciation of war, would instantly exclude from our ports all the manufactures, produce, vessels & subjects of the nations committing this aggression, during the continuance of the aggression & till full satisfaction [be] made for it. This would work well in many ways, safely in all, & introduce between nations another umpire than arms. It would relieve us too from the risks & the horrors of cutting throats. The death of the king of France has not produced as open condemnations from the Monocrats as I expected. I dined the other day in a company where the subject was discussed. I will name the company in the order in which they manifested their partialities, beginning with the warmest Jacobinism & proceeding by shades to the most heartfelt aristocracy. Smith (N. Y.) Coxe. Stewart. T. Shippen. Bingham. Peters. Breck. Meredith. Wolcott. It is certain that the ladies of this city, of the first circle are all open-mouthed against the murderers of a sovereign, and they generally speak those sentiments which the more cautious husband smothers. I believe it is pretty certain that Smith (S. C.) and miss A. are not to come together. Ternant has at length openly hoisted the flag of monarchy by going into deep mourning for his prince. I suspect he thinks a cessation of his visits to me a necessary accompaniment to this pious duty. A connection between him & Hamilton seems to be springing up. On observing that Duer was secretary to the old board of treasury, I suspect him to have been the person who suggested to Hamilton the letter of mine to that board which he so tortured in his Catullus. Dunlap has refused to print the peice which we had heard of before your departure, and it has been several days in Bache’s hands, without any notice of it. The President will leave this about the 27th. inst. & return about the 20th. of April. Adieu.
